JAGGARD, J.
(dissenting).
I am unable to agree with the real major premise of the majority opinion, which concerns the distinction between actions on the contract and in tort. According to that opinion, “the difference between actions in tort and those for breach of contract is pointed out with clearness” in Francis v. Western Union Tel. Co., 58 Minn. 252, 59 N. W. 1078, 25 L. R. A. 406, 49 Am. St. 507. In the passage referred to Judge Mitchell said: “This action is not one of tort, but on contract; its gist and gravamen being the breach of the contract, the duties and obligations growing out of which are regulated by the statute, which itself becomes a part of it. The best test of this is the fact that such an action could not be maintained without pleading and proving the contract.” This amounts to defining a tort as a wrong independent of contract. The fallacy of that definition has been clearly and repeatedly demonstrated. It is elementary that the distinction between contracts and torts is not philosophical, but historical, and largely concerns the law adjective. Mr. Pollock accordingly defines a tort as “an act or .omission giving rise in virtue of the common-law jurisdiction of the court to a civil remedy which is not an action of contract.” Pollock, Torts, 4.
In point of actual number, nine-tenths of the actions ex delicto heard by this court, and by most courts, involve causes of action *58“which could not be maintained without pleading and proving the contract.” Most of them are in trespass on the case, and are brought for the violation of a contract duty or for a violation of a duty imposed by the cpmmon law or statute upon relations entered into by contract. The bulk of these are actions for negligence, arising for example between carriers and patrons, masters and servants. Actions >of fraud in connection with a contract constitute another large group. There are also miscellaneous actions in which it is held that the actión ex delicto may lie upon a state of facts of which a contract is necessary part, although no injury to the person, nor impact upon property, nor damage consequent on fraud, is involved. This will be found especially clearly set forth in Rich v. New York, 87 N. Y. 382. It is not material whether this great branch of the law be called the law of quasi torts, as distinguished -from other torts, or of impure as distinguished from pure torts. The use of the term “independent tort” in the majority opinion is, in so far as I know, peculiar to itself.
It would seem a work of supererogation to cite in support of these views more than a few of the vast multitude of authorities sustaining them. The familiar principle is laid down in 1 Chitty, PL 135 — which has been approved times without number — that, “if a common-law duty result from the facts, the party may be sued in tort for any negligence or misfeasance in the execution of the contract.” In the leading case of Boorman v. Brown, 3 Q. B. 511, Tindal, C. J., said:
“That there is a large class of cases in which the foundation of the action springs out of privity of contract between the parties, but in which, nevertheless, the remedy for the breach or nonperformance is indifferently either assumpsit or case upon tort, is not disjputed. Such are actions against attorneys, surgeons, and other professional men. * * * Actions against common carriers, against shipowners ■on bills of lading, against bailees of different descriptions, and numerous other instances occur in which the action brought in tort or contract, at the election ,of the plaintiff * * * The principle in all these cases would seem t'o be that the contract creates a duty, and the neglect to perform that duty, or the nonfeasance, is a ground of action upon a tort.”
*59See also Green v. Greenback, 2 Charles Marshall, 485; Pozzi v. Shipton, 8 Ad. & El. 963; Courtenay v. Earle, 10 C. B. 73; Legge v. Tucker, 1 H. & N. 500; Tattan v. Great Western, 2 El. & El. 844; Pontifex v. Midland, L. R. 3 Q. B. 23; Bryant v. Herbert, L. R. 3 C. P. D. 389; Fleming v. Manchester, L. R. 4 Q. B. Div. 81; Cohen v. Foster, 66 Law Times (N. S.) 616. All these cases are in 2 Ames & Smith’s Lead. Cases on Torts at pages 719-742.
2. Nor am I able to agree with the minor premise of the majority opinion that “plaintiff’s complaint charges a breach of contract only,” and that, therefore, the rule of damage applicable to cases of tort may not be invoked. I think that complaint charges a violation of a duty imposed by common law upon a relation which was- entered into by contract and constitutes a cause of action in form ex delicto. So far as the allegations of the particular complaint are concerned, there can be, and, as I understand, there is, no doubt that it contains all necessary allegations to set forth a cause of action ex delicto, if such a thing may be. The present question is not the form of the complaint, but whether plaintiff has a right to sue ex delicto on the facts therein stated.
It is elementary that,' for breach of any duty imposed' by law, the person making the contract with the carrier may sue ex contractu or ex delicto for the violation of the duty. From the great number of cases on the subject, reference is made to Bank of Orange v. Brown, 3 Wend. (N. Y.) 158; Baltimore v. Kemp, 61 Md. 619, 48 Am. 134; Wood v. Milwaukee, 32 Wis. 398; Sheldon v. S. S. Uncle Sam, 18 Cal. 527, 79 Am. Dec. 193. And see Boorman v. Brown, supra. It is clear that an ordinary action to recover from a common carrier damages for personal injury by its negligence “is in substance not. an action of contract but an action of tort against the -company as carriers.” Mr. Justice Williams in Marshall v. New York, 11 Com. Bench, 655, 658. In that case Jervis, C. J., said: “But upon what principle does the action lie at the suit of the servant for his personal suffering? Not by reason of any contract between him and the company, but by reason of a duty implied by law to. carry him safely.” The duty to carry safely is a part, and a part only, of the general duty imposed upon carriers by the law in the discharge of *60their public calling and in accordance with public arrangements. Exactly the same reasoning which entitles a proper party to sue in tort for negligent breach of the duty to carry safely either passengers or freight entitles him to so sue for failure to perform other allied duties. It is settled by reason and authority beyond any possibility of controversy that a carrier is bound by law to receive for proper consideration freight or passengers, and to carry them safely to their respective destinations, and to afford reasonable time and facilities for getting on and putting aboard, and departing from or removing from the train, respectively. When sued for any violation of that general duty ihe action may be in form ex delicto or ex contractu at the option of the plaintiff. In an action ex delicto, the allegation of the contract is mere matter of inducement. Its purpose is to show that the passenger was rightfully on the train. See New Orleans v. Hurst, 36 Miss. 660, 668, 74 Am. Dec. 785. The courts incline to' resolve all doubts as to the form of the action in favor of the action in tort. See 2 Wood, Railroads, § 296, p. 1197, and post.
One essential difference resulting from the exercise of the option to sue ex delicto is that a larger measure of damages is applied to such actions than to actions ex contractu. See Murdock v. Boston, 133 Mass, 15, 43 Am. Dec. 480, and post. To, be more specific, “the invitation to alight” cases (See Webb, Pollock, Torts, 559; 9 Cent. Dig. Carriers, § 1072, et seq.), the “overshooting station” cases (2 Wood, Railroads, § 312, pp. 1353-1363), involve torts. To be still more specific, an action to recover damages for failure to stop for a passenger or to carry him to his destination and to enable him to alight there is a violation of a public duty, and gives rise to a cause of action in tort. Exemplary damages have been awarded in such cases, although no “independent tort” is shown. Eor failure to stop at the station for the passenger, see Heirn v. McCaughan, 32 Miss. 17, 39, 66 Am. Dec. 588, 592; Purcell v. Richmond, 108 N. C. 414, 12 S. E. 954, 956, 12 L. R. A. 113 (and see notes); Illinois v. Siddons, 53 Ill. App. 607 (in which damages for mental anguish were allowed). For failure to stop at destination and for carrying beyond, see New Orleans v. Hurst, supra; Alabama v. Sellers, 93 Ala. 9, 9 South. 375, 30 Am. St. 17; Carter v. Illinois Central (Ky.) 34 S. W. 907. That *61a passenger may recover damages in an action of tort for failure to stop a train at a given station on allegation of a negligent wrong, as distinguished from a wilful wrong, is particularly well set forth in Alabama v. Hanes, 69 Miss. 160, 13 South. 246.
The general theory as to the form of action involved is well stated by Handy, J., in Heirn v. McCaughan, 32 Miss. 17, 39, 66 Am. Dec. 588, 592. The action in that case sought to recover damages for the failure of a common carrier to stop at a certain place and take passengers in accordance with its special advertisement, because, inter alia, of the requirements of the mail service. The court said, in part:
“The character of the action must be determined by the nature of the grievance, rather than by the form of the declaration; but in this case they both indicate that the action is founded on the violation of a general duty, and not on a breach of a special contract. And, whenever the action, in cases of this kind, is against a common carrier, the courts are inclined to consider .it as founded in tort, unless a special contract be very clearly shown by the declaration. Collyer, Part. §§ 735, 736, 738; Ansell v. Waterhouse, 6 M. & S. 385; Pozzi v. Shipton, 8 A. & E. 963. It is manifest, therefore, that this action must be regarded as in the nature of an action on the case for the violation of the duty of the company arising from their engagements to the public: In such cases the carriers are bound by the rules of the common law to perform the work tendered them, and no consideration othér than the general legal obligation resting upon them from the nature of their business need be shown by a party who has been injured by their acts of omission or commission, whether negligent, fraudulent, or deceitful. Story on Bail. §§ 508, 591; Philadelphia and Reading Railroad Company v. Derby, 14 How. U. S. R. 486. Their business as common carriers charges them with duties to the public, which, when violated, entitle the parties aggrieved to an action for the tort which is wholly distinct from a matter of individual contract.”
This subject and the measure of damages in tort and contract, respectively, is considered with especial clearness in Brown v. Chicago, 54 Wis. 342, 11 N. W. 356, 911, 41 Am. 41. The complaint sought a recovery for sickness and bodily and mental suffering of the plaintiff *62wife, and for mental suffering and expense and trouble on the part of the plaintiff husband growing out of the sickness of the wife alleged to have been caused by the negligence of the defendant’s servants in directing plaintiffs to leave a train of passenger cars before-they had reached their destination. The complaint charged that the defendant wholly neglected his duty in the premises. Taylor, J., said:
“We see no reason for distinguishing this case from the class of cases which hold a railway company liable in tort for an injury done-to a ■ passenger while traveling on a train caused by collision, the breaking down of a bridge, or any defect in the road or cars. All these matters are a breach d'f the contract to carry the passenger safely,, yet the carrier is held liable in an action of tort for any injury sustained, based upon the allegation that it was incurred through the carelessness and negligence of the company. All the cases hold that thepersoii. injured * * * may proceed either upon contract, alleging the careless or negligent acts of the defendant as a breach of the contract, or he may proceed' in tort, making the carelessness and negligence of the company the ground of his right of recovery; and, if he proceed for the tort, it becomes necessary on the part of the plaintiff to show that he stands in the relation of a passenger of the carrier, in order to show his right to recover damages for the negligence of the carrier in not discharging his duty in carrying him safely. Where the relation of passenger and carrier exists, the law fixes the duty of the carrier towards the. passenger, and any violation of that duty is a wrong; and, if injury occurs to the passenger from such wrong, then the carrier is responsible, and must make good the damage resulting therefrom. Wood v. Railway Co., 32 Wis. 398; Walsh v. Railway Co., 42 Wis. 23; Craker v. Railway Co., 36 Wis. 657, 675, and cases cited. In this case w,e deem it material to determine whether the action is an action for a tort, or an-action for a breach of the contract to carry the plaintiffs to their destination, because we think the rules of damages in the two actions-are essentially different. We hold that the action in this case is based upon the tort of the defendant in negligently and carelessly directing the plaintiffs to leave the cars before they reached their destination.”
*63After stating the rule of damages which may be recovered in actions for a breach of contract as set forth in the case of Hadley v. Baxendale, 9 Exch. 341, and after reviewing and citing many cases, the court points out that the substance of the distinction is this: “While the rule in actions for breach of contract is that the damages, recoverable are only such as the parties may reasonably be supposed to have contemplated as likely to result from such a breach, the general rule in actions for torts is that the wrongdoer is liable for all injuries resulting directly from the wrongful act, whether they could or could not have been foreseen by him.” And see Alabama v. Hanes, supra. The later course of opinion in Wisconsin is not material here, in view of the decisions in this state.
That this court had adopted the rule in Hadley v. Baxendale, supra, in contract cases (for example, see Paine v. Sherwood, 21 Minn. 225); and the larger measure of recovery in tort cases is clear h'eyond controversy. See for example, Christianson v. Chicago, St. P., M. & O. Ry. Co., 67 Minn. 94, 69 N. W. 640. It is equally certain that it has applied the tort measure of damages to cases in which a passenger was not carried to his destination by the negligence of the company, and in which there was no independent tort committed by the master. Schumaker v. St. Paul & Duluth R. Co., 46 Minn. 39, 48 N. W. 559, 12 L. R. A. 257.
3. I am unable to agree with the conclusion of the majority opinion that damages for mental anguish cannot be recovered in the present action. The gist of the previous discussion is not the academical one as to the mere form of action, but the practical one as to the measure of damages. Of course, the mere fact that the present action sounds in tort does not necessarily entitle plaintiff to recover damages for mental anguish. • In some actions ex delicto such damages are awarded; in others they are denied. Their allowance or denial depends upon considerations peculiar to the particular action then under consideration, and not upon any general principle applying indifferently to all or most torts, except the obviously proper general disinclination to allow their assessment. The status of a dead body, it is familiar, is anomalous. It is neither a living passenger nor freight. None the less it is within the protection of the law. The *64carrier undertaking to ship it owes a duty for the violation of which its custodian may recover damages in an action in tort. There is no controversy as to these propositions. Whether or not the law recognizes a “kind of quasi property” in dead bodies we need not stop to inquire. The only question here is whether that violation must be wilful or may be negligent. To my mind it follows from the previous discussion, from principle and from authority, that a cause of action in tort is here made out, justifying the recovery of sentimental damages, although the wrong is shown to have been merely negligent.
All pertinent analogies of the law unite in not requiring that the carrier should have done ihtentional wrong. Authorities as to exemplary damages seem to me out of place. No exemplary damages are here sought. Sentimental damages awarded for violation of a custodian’s right in the dead body are primarily not vindictive, but compensatory. Take two cases: Assume that in one case a dead body is injured by negligence only; there the award of compensatory damages would be the natural injury to the feelings. Assume that in another case the dead body has not only been negligently exposed, but has been the subject of indignity and outrage, as by the intentional deposit of filth upon it; there an enlarged measure of recovery in the nature of exemplary damages might be permitted in strict accordance with usual principles. Wilfulness is not a necessary part of the ordinary action on the case to recover,damages for breach of duty by a common carrier. No reason suggests itself for making this class of cases an exception. Why should negligence be sufficient basis for an action in tort as to ordinary passengers and as to freight, and not as to a corpse? If a wreck had been caused by admitted negligence, for example, in misplacing a switch, and thereby living passengers, a corpse, and cattle were mutilated, why should not substantial damages be recoverable in each case? If in such wreck perishable fruit, or cattle killed by the accident, or a corpse, should by virtue of negligence in subsequent unreasonable delay become decomposed, why should not compensation be recoverable in each case? It shock's reason and the sense of propriety alike to hold that the dead body should not have the same protection as perishable fruit or dead cattle. “It would be discreditable to any system of law[s] not to provide some remedy in such a case.” Mr. Justice Elliott in 16 Cent. Law J. *65161, 163. That in other cases where there is a wrong the law has refused a remedy has no hearing ou this class of cases in which the law has expressly provided a remedy, viz., the award of sentimental damages. To permit such a remedy is not judicial legislation bitt the, application of admitted principles to a particular state of facts.
The discussion of the Texas doctrine as to sentimental damages is irrelevant, inasmuch as the only reason for allowing sentimental damages here is the fact that they are the only .adequate damages appropriate. To permit their recovery in this case has no bearing on' the ordinary cases in which other compensatory damages may be allowed. The converse of this proposition is equally true. The justice and cogency of the familiar and current objections to the award of such damages is as clear as the propriety of refusing in any wise to relax the rulés which forbid their allowance. But to overrule the demurrer in this case involves neither an extension of the present law nor any modification of the principles set forth in the group of cases, of which Francis v. Western Union Tel. Co., 58 Minn. 252, 59 N. W. 1078, 25 L. R. A. 406, 49 Am. St. 507, is the leading one in this state.
The more nearly specific authorities appear to me to accord with this view. How complete an innovation is the requirement of wilfulness as an essential to the right to recover damages under such circumstances will appear from an examination of the authorities stated and discussed at length in Louisville v. Wilson, 123 Ga. 62, 51 S. E. 24. And see Medical College v. Rushing, 1 Ga. App. 468, 57 S. E. 1083. The whole reasoning of Larson v. Chase, 47 Minn. 307, 50 N. W. 238, 14 L. R. A. 85, 28 Am. St. 370, and the many cases which approve it, accord with this conclusion. To my mind that decision holds that the courts recognize and protect the right to preserve the corpse and to bury it, and that any violation of that right will give rise to an action for damages. See 8 Am. & Eng. Enc. (2d Ed.) 835, note 1; 13 Cyc. 280, 281. Lindh v. Great Northern Ry. Co., 99 Minn. 408, 109 N. W. 823, 7 L. R. A. (N. S.) 1018, is, as I view it, directly in point. It is true that the exposure of a dead body to rain was in that cáse alleged -to have been negligent, and also wilful. The opinion does not attempt to' distinguish between negligence and wil*66fulness as a basis for the right to recover. The cause of action of the plaintiff was distinctly held to have been not on the contract, but in tort.
Under the circumstances here presented, it is unnecessary to consider whether some of the damages alleged in the complaint were or were not remote.